     Case 2:20-cv-01112-KJM-DMC Document 17 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHAD COATES, et al.,                                      No. 2:20-CV-1112-KJM-DMC
12                           Plaintiffs,
13                 v.                                           ORDER
14    CALIFORNIA PINES COMMUNITY
      SERVICES DISTRIST, et al.,
15
                             Defendants.
16

17

18                      Plaintiffs, who are proceeding with retained counsel, bring this civil action. In

19   light of the continued closure of the District Courthouses to the public, the parties shall be

20   required to appear telephonically at the scheduling conference set for October 7, 2020, at 10:00

21   a.m., before the undersigned in Redding, California. Parties who have not already done so should

22   arrange their appearances through CourtCall.1

23                      IT IS SO ORDERED.

24   Dated: October 2, 2020
                                                                    ____________________________________
25                                                                  DENNIS M. COTA
26                                                                  UNITED STATES MAGISTRATE JUDGE

27
               1
                        Defendants’ counsel has filed a notice of telephonic appearance on behalf of Defendants. See ECF
28   No. 16.
                                                                1
